Citation Nr: 0820929	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  05-07 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1956 to April 
1957.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefit sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

The Board observes that the veteran originally filed his 
claim with the RO in Wichita, Kansas, which RO denied the 
claim in a February 2002 rating decision.  However, the 
veteran's claims file was subsequently transferred to the RO 
in St. Louis, Missouri, which issued the June 2003 rating 
decision.  The claims file was then transferred back to the 
jurisdiction of the RO in Wichita, Kansas, which issued the 
December 2004 statement of the case and certified the 
veteran's appeal to the Board. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to have a back condition 
that is causally or etiologically related to his military 
service.


CONCLUSION OF LAW

The veteran's back condition was not incurred in active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(b), 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

In this case, in letters dated in October 2001, the RO 
provided the veteran with notice of the information or 
evidence needed to substantiate his claim, including that 
which he was to provide and that which VA would provide, 
prior to the initial decision on the claim in February 2002.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met in this case.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claim for service connection.  
Specifically, the October 2001 letters stated that the 
evidence must show that he had an injury in military service 
or a disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service.  Additionally, the December 2004 statement 
of the case (SOC) notified the veteran of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate his claim. 

In addition, the RO notified the veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the December 2004 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claim, including that VA 
would request all pertinent records held by Federal agencies, 
such as service medical records, military records, and VA 
medical records.  The veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
October 2001 letters notified him that he must provide enough 
information about his records so that they could be requested 
from the agency or person that has them.  It was also 
requested that he complete and return the enclosed VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the October 2001 letters stated that it 
was the veteran's responsibility to ensure that that VA 
received all requested records that are not in the possession 
of a Federal department or agency.  Finally, the October 2001 
letters specifically notified the claimant that he should 
submit any evidence or information in his possession that 
pertains to the claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or an effective date.  Despite 
the inadequate notice provided to the veteran on these latter 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The Board 
concludes below that the veteran is not entitled to service 
connection for a back condition.  Thus, any questions as to 
the disability rating or appropriate effective date to be 
assigned are rendered moot.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records, VA medical records and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claim.  

The Board acknowledges that the veteran has not had a VA 
examination specifically for his claim. The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  The Board concludes an examination is not needed 
in this case because the veteran's service medical records 
indicate that the back injury experienced in service was the 
result of an emotional instability reaction, which resolved 
with no residual physical disability to the veteran.  See 
Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that 
"'reflect[ed] that he suffered an event, injury[,] or 
disease in service' that may be associated with [his] 
symptoms").  The first diagnosis of a back condition was not 
until September 1987, approximately 30 years after the 
veteran's release from active duty in April 1957.  In 
addition, there is no indication of a causal connection 
between this diagnosis and the veteran's service.  Whereas 
the veteran's service medical records indicate back pain with 
left lower extremity involvement, the veteran's subsequent 
back condition diagnosed in 1987 shows that the veteran had 
back pain with right lower extremity involvement.  See Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (noting that the 
Board has no obligation to obtain a medical opinion when 
there is no competent evidence that the appellant's 
disability or symptoms are associated with his service).  
Accordingly, it is not necessary to obtain a medical 
examination or medical opinion in order to decide the claim 
in this case.  38 C.F.R. § 3.159(c)(4)(i), Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004).  For these reasons, 
the Board concludes that VA has fulfilled the duty to assist 
the veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a back 
condition.  Although the Board concedes that the veteran 
experienced back pain during service and has a current back 
condition, there is no competent medical evidence linking 
this condition to the veteran's service.  Moreover, the 
veteran's current symptoms differ from what he experienced in 
service; his current back condition includes right lower 
extremity involvement, whereas his in-service injury had left 
lower extremity involvement.  Therefore, the Board concludes 
that a back condition did not manifest during service or for 
many years thereafter. 

The veteran has consistently reported that he sustained a 
back injury during service when he fell off a ladder aboard 
the USS JASON in February 1957.  However, that an injury 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  In this 
case, despite the reported 1957 injury, the veteran's service 
medical records indicate that such symptomatology was acute 
and transitory and it appeared to have resolved prior to his 
separation in April 1957.  In fact, the first notation of a 
back problem was not until September 1987, when the veteran 
was diagnosed with a herniated disc.  

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of a back 
condition, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many decades between 
the period of active duty and the first complaints, symptoms, 
or findings recorded many decades after active duty is itself 
evidence which tends to show that the disorder did not have 
its onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence establishing that the 
veteran's current back condition manifested during service or 
within close proximity thereto, the more probative evidence 
of record does not show the veteran to currently have a back 
condition that is related to military service.  As discussed 
above, the veteran did not seek treatment for many decades 
following his separation from service.  Although the veteran 
has sought continuous treatment for his back condition since 
1987, none of his private or VA treatment records link this 
back condition to the veteran's service.

Thus, the only evidence linking the veteran's back condition 
to his service is his own contentions.  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2007).  The Board observes that in a 
September 2001 statement, the veteran specifically stated 
that as a result of his fall in service, he has experienced 
chronic pain and limited motion since that time.  Regarding 
the veteran's statements that he has experienced low back 
pain during and after service, the Board acknowledges that he 
is competent to testify what he experienced, i.e. he is 
competent to testify that he has had back pain during and 
after service.  See Charles v. Principi, 16 Vet. App. 370, 
374 (2002) (finding veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  

However, while the veteran can testify to experiencing back 
pain, the veteran, as a lay person, is not competent to 
testify that his current back condition was caused by his 
military service.  Where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  There is no indication in the record that the 
veteran is a physician or other health care professional.  
Therefore, as a layperson, he is not competent to provide 
evidence that requires medical knowledge because he lacks the 
requisite professional medical training, certification and 
expertise to present opinions regarding diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
(unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service).  Therefore, the veteran's statements regarding 
etiology do not constitute competent medical evidence on 
which the Board can make a service connection determination.  

The Board also observes the veteran's contention in his March 
2002 statement that he was discharged from service due to his 
back injury.  However, review of the veteran's service 
treatment records shows that the veteran's original diagnosis 
of a physical back problem was changed to "emotional 
instability reaction" after further observation and 
treatment.  This diagnosis was changed because the veteran 
underwent extensive testing which indicated that there was no 
physical disability to his back, and his symptoms were noted 
to be of an "unusual manner."  The veteran was then 
transferred to Neuropsychiatric Service, where it was 
determined that the veteran had suffered from an emotional 
instability reaction of functional or hysterical paralysis.  
The treating psychiatrist opined that the veteran's emotional 
instability pre-existed his entry into service and that this 
diagnosis was sufficient to warrant his discharge from 
service.  Accordingly, the veteran received a Medical Board 
Discharge due to "emotional instability" reaction, and not 
due to a back injury.  

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a back condition.  Because the preponderance 
of the evidence is against the veteran's claim, the benefit 
of the doubt provision does not apply.  Accordingly, the 
Board concludes that service connection for a back condition 
is not warranted.  See 38 U.S.C.A. § 1131, 5107(b) (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2007).

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a back condition is 
denied.



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


